                                          Case 4:12-cr-00818-PJH Document 196 Filed 03/11/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 12-cr-00818-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER RE LETTER RECEIVED BY
                                                                                         COURT
                                  10     ROYLAND RICE,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of a letter sent by a family friend of the defendant in this

                                  15   case. Dkt. 195. The letter purports to be a motion for compassionate release, filed pro

                                  16   se by the family friend on behalf of defendant.

                                  17          The court cannot consider this letter as a “motion” for multiple reasons. First,

                                  18   “[w]hile a non-attorney may appear pro se on his own behalf, he has no authority to

                                  19   appear as an attorney for others than himself.” Johns v. County of San Diego, 114 F.3d

                                  20   874, 876 (9th Cir. 1997); see also United States v. Kelly, 539 F.2d 1199 (9th Cir. 1976)

                                  21   (holding that the right to self-representation in criminal cases does not include the right to

                                  22   choose a non-lawyer as counsel).

                                  23          Second, defendant has already filed a motion for compassionate release, which

                                  24   was denied and is currently on appeal. See Dkt. 187, 189. Defendant was appointed

                                  25   CJA counsel in connection with that motion for compassionate release. See Dkt. 178.

                                  26   The appeal has been fully briefed, and is awaiting a decision from the Ninth Circuit. See

                                  27   Case No. 20-10207, Dkt. 16 (reply brief filed before Ninth Circuit on October 27, 2020).

                                  28   When an appeal is filed, “the district court loses its power to proceed from the time the
                                          Case 4:12-cr-00818-PJH Document 196 Filed 03/11/21 Page 2 of 2




                                  1    defendant files its notice of appeal until the appeal is resolved.” U.S. v. Claiborne, 727

                                  2    F.2d 842, 850 (9th Cir. 1984).

                                  3           Accordingly, the “motion” is terminated.

                                  4           IT IS SO ORDERED.

                                  5    Dated: March 11, 2021

                                  6                                                     /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  7                                                 United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
